USCA11 Case: 20-13169    Date Filed: 06/14/2021   Page: 1 of 4



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13169
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:08-cr-20190-JEM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

THOMAS JOHNSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 14, 2021)

Before WILLIAM PRYOR, Chief Judge, NEWSOM and ANDERSON, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-13169        Date Filed: 06/14/2021    Page: 2 of 4



      Thomas Johnson appeals the partial denial of his motion for a sentence

reduction based on the First Step Act of 2018. Pub. L. No. 115-391, § 404(b), 132

Stat. 5194, 5222. Two years after the President commuted Johnson’s sentence of

imprisonment from 360 months to 240 months, Johnson moved, without success,

for a further reduction of his sentence of imprisonment and his term of supervised

release. On appeal, we vacated the denial of relief because it was unclear whether

the district court understood that it could reduce Johnson’s sentence below his

revised advisory guideline range and remanded for further proceedings. United

States v. Jones, 962 F.3d 1290, 1293, 1296, 1305 (11th Cir. 2020). On remand, the

district court granted Johnson’s request to reduce his term of supervised release

from eight years to six years, but it declined to reduce Johnson’s sentence of

imprisonment, 18 U.S.C. § 3553. We affirm.

      We review the denial of a motion to reduce a sentence based on the First

Step Act for abuse of discretion. Jones, 962 F.3d at 1296. “A district court abuses

its discretion if it applies an incorrect legal standard, follows improper procedures

in making the determination, or makes findings of fact that are clearly erroneous.”

United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015) (quoting Klay v.

United Healthgroup, Inc., 376 F.3d 1092, 1096 (11th Cir. 2004)). Because abuse of

discretion is a deferential standard of review, the district court has a range of

choice that we will not disturb even though we might have made a different


                                           2
          USCA11 Case: 20-13169       Date Filed: 06/14/2021    Page: 3 of 4



decision. United States v. Riley, 995 F.3d 1272, 1278 (11th Cir. 2021).

      The district court did not abuse its discretion. It understood that it had the

authority under the First Step Act to reduce Johnson’s sentence of imprisonment

and chose to do so in part. Johnson argues that the district court should have

considered the statutory sentencing factors, but the record shows that it did so.

      As in United States v. Potts, 997 F.3d 1142, 1145 (11th Cir. 2021), the

district court decided that the sentencing factors did not support a reduction of

Johnson’s sentence of imprisonment. The district court reasonably determined that

“the facts of [Johnson’s] case [did] not merit a revised sentence below . . . 240

months” in the light of the “amount of crack cocaine [he] was convicted of

possessing,” “the danger drug trafficking brings to the community,” and his status

as a career offender for accumulating 17 convictions in 12 years that included

numerous controlled substance offenses. See 18 U.S.C. § 3553(a). Even so, the

district court decided “that Johnson’s conduct while imprisoned justifie[d]

reducing his term of supervised release from eight years to six.” Johnson argues

that the district court should have given more weight to his rehabilitation and

positive prison record, but “[t]he weight given to any specific § 3553(a) factor is

left to the district court’s discretion,” United States v. Fox, 926 F.3d 1275, 1282

(11th Cir. 2019). We cannot say that the district court abused its discretion in

reducing only Johnson’s term of supervised release and leaving undisturbed his


                                          3
         USCA11 Case: 20-13169   Date Filed: 06/14/2021   Page: 4 of 4



sentence of imprisonment.

      AFFIRMED.




                                     4